DETAILED ACTION
Status of Claims
This action is in response to the application filed on 1/22/2019 for application 16/254,563. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 and 4/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “unmasked output”, “masked output”, “first tensor”, “second tensor”, “first portion”, and “second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 and 19 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 17 recite limitations of “the second tensor”, “the first tensor”, “the first portion” and “the first function”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. One of ordinary skill in the art would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret the terms as “a second tensor”, “a first tensor”, “a first portion” and “a first function”.

Claim 19 recite limitations of “the scatter operation”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. However, Claim 19 and its depending claim Claim 18 recite “a scatter operation” and “one or more scatter operations”. One of ordinary skill in the art would not be able to evaluate which layer scatter operation the limitation is referring to and thus would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret the terms as linking to “a scatter operation” in Claim 18.

Claim 20 recite limitations of “the scatter operation”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. However, Claim 20 and its depending claim Claim 18 recite “a scatter operation” and “one or more scatter operations”. One of ordinary skill in the art would not be able to evaluate which layer scatter operation the limitation is referring to and thus would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret the terms as linking to “a scatter operation” in Claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (ie., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 1 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 1 recite the abstract ideas in the following limitations:
causing an unmasked output of a first neural network portion to be generated based, at least in part, on a masked output of the first neural network portion, wherein the unmasked output has a smaller dimensionality than the masked output;
causing the unmasked output to replace the masked output;
causing a scatter operation to be performed to expand the unmasked output to a dimensionality corresponding to the masked output.
The steps of causing recite an action of evaluation and judgement of mental processes and can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The limitation of wherein the unmasked output has a smaller dimensionality than the masked output recite a mathematical relationship. The mere nominal recitation of neural network portion does not take the claim out of the abstract idea. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 1 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 1 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept.

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 2 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 

wherein the unmasked output is associated with a first tensor and the masked output is associated with a second tensor.
Without further details, examiner interpret the limitation as mathematical relationship between the unmasked output, masked output, first tensor and the second tensor. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 2 does not recite additional element. Base on the depending claim, Claim 2 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 2 does not recite additional element. Base on the depending claim, Claim 2 do not contribute inventive concept.

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 3 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 3 recite the abstract ideas in the following limitations:
determining a first portion of the first tensor corresponding to one or more zeros included in a first mask, wherein the masked output is derived based on the first tensor and the first mask;
generating the second tensor based on the first portion of the first tensor; 
evaluating a first function based on the second tensor to generate the unmasked output.
The steps of determining and evaluating recite an action of evaluation and judgement of mental processes and can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The step of generating recites a mathematical calculation. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 3 does not recite additional element. Base on the depending claim, Claim 3 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 3 does not recite additional element. Base on the depending claim, Claim 3 do not contribute inventive concept.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis

Step 2A Prong One Analysis: 
Claim 4 recite the abstract ideas in the following limitations:
wherein the first mask zeros the first portion of the first tensor,
wherein the first function is evaluated based on the first tensor to produce a first result that is independent of the first portion of the first tensor. 
The steps of zeros recites a mathematical calculation. The limitation of wherein the first function is evaluated based on the first tensor to produce a first result that is independent of the first portion of the first tensor recite a mathematical relationship. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 4 does not recite additional element. Base on the depending claim, Claim 4 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 4 does not recite additional element. Base on the depending claim, Claim 4 do not contribute inventive concept.

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis

Step 2A Prong One Analysis: 
Claim 5 recite the abstract ideas in the following limitations:
wherein the second tensor only includes a second portion of the first tensor. 
Without further details, examiner interpret the limitation as a mathematical relationship between second tensor, second portion and the first tensor. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 5 does not recite additional element. Base on the depending claim, Claim 5 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 5 does not recite additional element. Base on the depending claim, Claim 5 do not contribute inventive concept.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 6 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 6 does not recite additional limitations that are direct to an abstract idea. 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. 
Claim 6 recite the following additional elements along with the abstract ideas:
•	wherein a processor evaluates the first function based on the second tensor faster than the processor evaluates the first function based on the first tensor. 
The limitation recite an intended result and thus not given patentable weight (MPEP 2111.04).
Claim 6 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional steps of 
wherein a processor evaluates the first function based on the second tensor faster than the processor evaluates the first function based on the first tensor. 
The limitation recite an intended result and thus not given patentable weight (MPEP 2111.04).
Claim 6 do not contribute inventive concept.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis

Step 2A Prong One Analysis: 
Claim 7 recite the abstract ideas in the following limitations:
wherein causing the unmasked output to replace the masked output comprises replacing the first tensor with the second tensor, 
wherein the second tensor has a smaller dimensionality than the first tensor. 
The steps of replacing recites a mathematical calculation. The limitation of wherein the second tensor has a smaller dimensionality than the first tensor recite a mathematical relationship. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 7 does not recite additional element. Base on the depending claim, Claim 7 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 7 does not recite additional element. Base on the depending claim, Claim 7 do not contribute inventive concept.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis

Step 2A Prong One Analysis: 
Claim 8 recite the abstract ideas in the following limitations:
wherein causing the scatter operation to be performed comprises inserting one or more zeros into the unmasked output. 
The steps of inserting recites a mathematical calculation. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 8 does not recite additional element. Base on the depending claim, Claim 8 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 8 does not recite additional element. Base on the depending claim, Claim 8 do not contribute inventive concept.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 9 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 9 recite the abstract ideas in the following limitations:
further comprising combining the scatter operation with one or more additional scatter operations associated with one or more neural network layers. 
The steps of combining recites a mathematical calculation. The mere nominal recitation of one or more neural network layer does not take the claim out of the abstract idea. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 9 does not recite additional element. Base on the depending claim, Claim 9 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 9 does not recite additional element. Base on the depending claim, Claim 9 do not contribute inventive concept.

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 10 is directed to a computer-implemented method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 10 recite the abstract ideas in the following limitations:
absorbing the scatter operation into a second neural network portion that resides subsequent to the first neural network portion. 

Step 2A Prong Two Analysis:
Claim 10 does not recite additional element. Base on the depending claim, Claim 10 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 10 does not recite additional element. Base on the depending claim, Claim 10 do not contribute inventive concept.

Regarding Claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 11 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 11 recite the abstract ideas in the following limitations:
causing an unmasked output of a first neural network portion to be generated based, at least in part, on a masked output of the first neural network layer, wherein the unmasked output has a different dimensionality than the masked output 
causing the unmasked output to replace the masked output
causing a first operation to be performed to scale the unmasked output to a dimensionality corresponding to the masked output
The steps of causing recite an action of evaluation and judgement of mental processes and can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The limitation of wherein the unmasked output has a smaller dimensionality than the masked output recite a mathematical relationship. The mere nominal recitation of neural network portion does not take the claim out of the abstract idea. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 11 does not recite additional element. Base on the depending claim, Claim 11 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 11 does not recite additional element. Base on the depending claim, Claim 11 do not contribute inventive concept.

Regarding Claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 12 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 

wherein the first operation comprises a first scatter operation that is performed to expand the unmasked output to the dimensionality corresponding to the masked output. 
The steps of expand recite recites a mathematical calculation. The limitation of to the dimensionality corresponding to masked output recite a mathematical relationship. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 12 does not recite additional element. Base on the depending claim, Claim 12 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 12 does not recite additional element. Base on the depending claim, Claim 12 do not contribute inventive concept.

Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 13 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 13 recite the abstract ideas in the following limitations:
coalescing the first scatter operation with a second scatter operation associated with a second neural network layer that resides after to the first neural network layer in a sequence of neural network layers. 
The steps of coalescing sequential operations recites a mathematical calculation. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 13 does not recite additional element. Base on the depending claim, Claim 13 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 13 does not recite additional element. Base on the depending claim, Claim 13 do not contribute inventive concept.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 14 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 14 recite the abstract ideas in the following limitations:
wherein the first operation comprises a first gather operation that is performed to reduce the unmasked output to the dimensionality corresponding to the masked output. 
The steps of reduce recites a mathematical calculation. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 14 does not recite additional element. Base on the depending claim, Claim 14 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 14 does not recite additional element. Base on the depending claim, Claim 14 do not contribute inventive concept.

Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 15 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 15 recite the abstract ideas in the following limitations:
coalescing the first gather operation with a second gather operation associated with a second neural network layer that resides before the first neural network layer in a sequence of neural network layers. 
to the dimensionality corresponding to masked output recite a mathematical relationship. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 15 does not recite additional element. Base on the depending claim, Claim 15 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 15 does not recite additional element. Base on the depending claim, Claim 15 do not contribute inventive concept.

Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 16 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 16 recite the abstract ideas in the following limitations:
determining a first portion of the first tensor corresponding to one or more zeros included in a first mask, wherein the masked output is derived based on the first tensor and the first mask;
generating the second tensor based on the first portion of the first tensor; 
evaluating a first function based on the second tensor to generate the unmasked output.
The steps of determining and evaluating recite an action of evaluation and judgement of mental processes and can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The step of generating recites a mathematical calculation. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 16 does not recite additional element. Base on the depending claim, Claim 16 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 16 does not recite additional element. Base on the depending claim, Claim 16 do not contribute inventive concept.

Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 17 is directed to a non-transitory computer-readable medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 17 recite the abstract ideas in the following limitations:
wherein the second tensor only includes a second portion of the first tensor and does not include the first portion of the first tensor 
Without further details, examiner interpret the limitation as a mathematical relationship between second tensor, first portion, second portion and the first tensor. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. 
Claim 17 recite the following additional elements along with the abstract ideas:
wherein the first function is evaluated based on the second tensor faster than the first function is evaluated based on the first tensor. 
The limitation recite an intended result and thus not given patentable weight (MPEP 2111.04).
Claim 17 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional steps of 
wherein the first function is evaluated based on the second tensor faster than the first function is evaluated based on the first tensor. 
The limitation recite an intended result and thus not given patentable weight (MPEP 2111.04).
Claim 17 do not contribute inventive concept.
Regarding Claim 18, 
Claim 18 is the system claim corresponding to Claim 1. Claim 18 recite additional elements of memory, instruction and processor that are highly generic and amount no more than a recitation of the words “apply it” (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer. Claim 18 is rejected with the same reason as Claim 1. 

Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 19 is directed to a system, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 19 recite the abstract ideas in the following limitations:
combine the scatter operation with one or more scatter operations, wherein the one or more scatter operations include at least one dimension that is aligned to corresponding dimension associated with the scatter operation. 
The step of combine recites a mathematical calculation. The limitation of the one or more scatter operations include at least one dimension that is aligned to corresponding dimension associated with the scatter operation recites a mathematical relationship between scatter operations. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 19 does not recite additional element. Base on the depending claim, Claim 16 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 19 does not recite additional element. Base on the depending claim, Claim 16 do not contribute inventive concept.

Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 20 is directed to a system, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 20 recite the abstract ideas in the following limitations:
stack the scatter operation adjacent to one or more scatter operations, wherein the one or more scatter operations include at least one dimension that is not aligned to a corresponding dimension associated with the scatter operation. 
The step of stack adjacent operation recites a mathematical calculation or mathematical relationship. The limitation of the one or more scatter operations include at least one dimension that is aligned to corresponding dimension associated with the scatter operation recites a mathematical relationship between scatter operations. And thus the claim falls within judicial exception of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:

Step 2B Analysis:
Claim 20 does not recite additional element. Base on the depending claim, Claim 16 do not contribute inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, SBNet: Sparse Blocks Network for Fast Inference, 31st Meeting of the IEEE/CVF Conference on Computer Vision and Pattern Recognition CVPR 2018, Jan 2018.

Regarding Claim 1, Ren discloses: a computer-implemented method (Ren, sec. 3.4, ln. 3, CUDA kernels [programing language run on a computer]) comprising:
causing an unmasked output of a first neural network portion to be generated based, at least in part, on a masked output of the first neural network portion wherein the unmasked output has a smaller dimensionality than the masked output (Ren, sec. 3.2, gathering kernel & fig. 1, where between the left tensor and the middle tensor [first neural network portion], yellow block [unmasked output], which is the output of convolution operation which is dense and does not apply mask, is generated based on the left tensor [masked output], which is the output from prior layer that is sparse with a foreground mask is applying; yellow block [unmasked output] has smaller dimensionality than the left tensor [masked output]);
causing the unmasked output to replace the masked output (Ren, fig. 1, where the yellow block [unmasked output] is replacing the left tensor [masked output] to be a representation of input data to the next processing layer);
causing a scatter operation to be performed to expand the unmasked output to a dimensionality corresponding to the masked output (Ren, fig. 1, where yellow block is scattered and expand to the middle tensor of the dimension based on the first tensor).

	Regarding Claim 2, depending on Claim 1, Ren further discloses: wherein the unmasked output is associated with a first tensor (Ren, fig. 1, where yellow block [unmasked output] is calculated [associated] from the left tensor [first tensor]) and the masked output is associated 

	Regarding Claim 3, depending on Claim 2, Ren further discloses: wherein causing the unmasked output to be generated comprises:
determining a first portion of the first tensor corresponding to one or more zeros included in a first mask (Ren, fig. 1, fig. 2 & sec. 3, para. 3, ln. 9 – 14, where the binary mask [first mask] apply to the left tensor [first tensor] in fig. 1 create zeros [first portion] which are the white blocks in the left tensor), wherein the masked output is derived based on the first tensor and the first mask (Ren, fig. 1, fig. 2, where yellow block [masked output] in fig. 1 is calculated [derived] from the left tensor [first tensor] applying foreground mask [first mask]);
generating the second tensor based on the first portion of the first tensor (Ren, fig. 1, where the orange square in the left tensor [first portion of the first tensor] create orange block [second tensor]); and
evaluating a first function based on the second tensor to generate the unmasked output (Ren, fig. 1, where convolution [first function] is applied to the orange block [second tensor] to generate yellow block [unmasked output]).
	
Regarding Claim 4,depending on Claim 3, Ren further discloses: wherein the first mask zeros the first portion of the first tensor (Ren, fig. 1 & fig. 2, where the white blocks of the middle binary mask [first mask] in fig. 2 zero out a portion [first portion] of left tensor [first tensor] in fig. 1), and wherein the first function is evaluated based on the first tensor to 

Regarding Claim 5, depending on Claim 3, Ren further discloses: wherein the second tensor only includes a second portion of the first tensor (Ren, fig. 1, where the orange block [second tensor] is derived from the orange squares in the left tensor [second portion of the first tensor]).

	Regarding Claim 6, depending on Claim 3, Ren further discloses: wherein a processor evaluates the first function based on the second tensor faster than the processor evaluates the first function based on the first tensor (Ren, sec. 3, ln. 1 – 3, where block sparsity can be … significantly reduce the computational complexity [faster]).

	Regarding Claim 7, depending on Claim 2, Ren further discloses: wherein causing the unmasked output to replace the masked output comprises replacing the first tensor with the second tensor, wherein the second tensor has a smaller dimensionality than the first tensor (Ren, fig. 1, where orange block [second tensor] is replacing left tensor [first tensor] to perform convolution operation. Orange block [second tensor] has smaller dimension compare to the left tensor [first tensor]).

scatter is an operation inverse to gather reusing the same input mask and block index list; i.e., the zeros are adding back to the matrix to expand the dimension).

Regarding Claim 9, depending on Claim 1, Lane discloses the method of Claim 1. Ren further disclose: further comprising combining the scatter operation with one or more additional scatter operations associated with one or more neural network layers (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are grouped as in fig. 4, gather calculations and scatter calculations are combined). 

Regarding Claim 10, depending on Claim 1, Lane discloses the method of Claim 1. Ren further disclose: further comprising absorbing the scatter operation into a second neural network portion that resides subsequent to the first neural network portion (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, the first scatter operation of first layer and second gather operation of second layer are merged [first scatter operation 

	Regarding Claim 11, Ren discloses: a non-transitory computer readable medium storing program instructions that when executed by at least one processor cause the at least one processor (Ren, sec. 3.4, ln. 3 where CUDA kernels [program instructions] stores in memory [non-transitory computer readable medium] and executed by processors) to at least:
causing an unmasked output of a first neural network portion to be generated based, at least in part, on a masked output of the first neural network layer (Ren, sec. 3.2, gathering kernel & fig. 1, where between the left tensor and the middle tensor [first neural network portion], yellow block [unmasked output], which is the output of convolution operation which is dense and does not apply mask, is generated based on the left tensor [masked output], which is the output from prior layer that is sparse with a foreground mask is applying), wherein the unmasked output has a different dimensionality than the masked output (Ren, fig. 1, yellow block [unmasked output] has smaller dimensionality than the left tensor [masked output]);
causing the unmasked output to replace the masked output (Ren, fig. 1, where the yellow block [unmasked output] is replacing the left tensor [masked output] to be a representation of input data to the next processing layer);
causing a first operation to be performed to scale the unmasked output to a dimensionality corresponding to the masked output (Ren, fig. 1, where yellow block is scattered [first operation] and expand to the middle tensor of the dimension based on the first tensor).



Regarding Claim 13, depending on Claim 12, Ren discloses the non-transitory computer-readable medium of Claim12. Ren further discloses: coalescing the first scatter operation with a second scatter operation associated with a second neural network layer that resides after to the first neural network layer in a sequence of neural network layers (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are groups as in fig. 4, gather calculations and scatter calculations are coalesced with the grouped adjacent layers).

Regarding Claim 14, depending on Claim 11, Ren discloses the non-transitory computer-readable medium of Claim11. Ren further discloses: wherein the first operation comprises a first gather operation that is performed to reduce the unmasked output to the dimensionality corresponding to the masked output (Ren, fig. 1, the second gather operation is applied to the data which reduce the dimensionality of the data. The gathering dimension is based on the 

Regarding Claim 15, depending on Claim 14, Ren discloses the non-transitory computer-readable medium of Claim14. Ren further discloses coalescing the first gather operation with a second gather operation associated with a second neural network layer that resides before the first neural network layer in a sequence of neural network layers. (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are groups as in fig. 4, gather calculations and scatter calculations are coalesced with the grouped adjacent layers. In this example, second gather operation in fig. 1 is coalesced with the first gathering operation, which is in a layer before).

	Regarding Claim 16, depending on Claim 11, Ren further discloses: wherein causing the unmasked output to be generated comprises:
determining a first portion of the first tensor corresponding to one or more zeros included in a first mask (Ren, fig. 1, fig. 2 & sec. 3, para. 3, ln. 9 – 14, where the binary mask [first mask] apply to the left tensor [first tensor] in fig. 1 create zeros [first portion] which are the white blocks in the left tensor), wherein the masked output is derived based on the first 
generating the second tensor based on the first portion of the first tensor (Ren, fig. 1, where the orange square in the left tensor [first portion of the first tensor] create orange block [second tensor]); and
evaluating a first function based on the second tensor to generate the unmasked output (Ren, fig. 1, where convolution [first function] is applied to the orange block [second tensor] to generate yellow block [unmasked output]).

	Regarding Claim 17, depending on Claim 11, Ren further discloses: wherein the second
tensor only includes a second portion of the first tensor and does not include the first
portion of the first tensor (Ren, fig. 1, where the orange block [second tensor] is derived from the orange squares in the left tensor [second portion of the first tensor] which is exclusive the white squares in the left tensor [first portion of the first tensor]), and wherein the first function is evaluated based on the second tensor faster than the first function is evaluated based on the first tensor (Ren, sec. 3, ln. 1 – 3, where block sparsity can be … significantly reduce the computational complexity [faster]).

Regarding Claim 18, Claim 18 is a system claim corresponding to Claim 1. Ren, further discloses: a system comprising a memory storing one or more instructions and a processor that execute the instruction (Ren, sec. 3.4, ln. 3 where CUDA kernels [one or more instructions] are stores in memory and executed by processors of a system). 


Regarding Claim 19, depending on Claim 18, Ren discloses the system of Claim 18. Ren further discloses: to combine the scatter operation with one or more scatter operations, wherein the one or more scatter operations include at least one dimension that is aligned to a corresponding dimension associated with the scatter operation (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer [dimension aligned among scatter operations]; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are grouped as in fig. 4, gather calculations and scatter calculations are combined).

Regarding Claim 20, depending on Claim 18, Ren discloses the system of Claim 18. Ren further discloses: wherein the processor further executes the instructions to stack the scatter operation adjacent to one or more scatter operations (Ren, fig. 1, where first layer and second layer both perform scatter operation [stacked scatter operation]), wherein the one or more scatter operations include at least one dimension that is not aligned to a corresponding dimension associated with the scatter operation (Ren, sec. 3, para. 2, ln. 8 – 10, where for speed-up purpose, the same mask is reused for every layer but it can also be computed from a different source per layer; i.e., the mask can be different that result in different dimension among layers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Alwani, Fused-Layer CNN Accelerators, 2016 49th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO), Oct 2016. Alwayni discloses a technique to fuse convolution operations of adjacent layer into one operation. Lane, Transposed Convolutions explained with MS Excel. mXnet, medium.com, Nov. 2018. Lane discloses the convolution and transpose convolution operation that reduce and expend dimension of the internal outputs of a convolution/deconvolution network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/S.C./Examiner, Art Unit 2122                 

/BRIAN M SMITH/Primary Examiner, Art Unit 2122